DETAILED ACTION
This action is responsive to communications filed 26 March 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first receiving code configured ... determining code configured ... first transmitting code configured ... second receiving code configured ... establishing code configured ... streaming code configured ... third receiving code configured ... second transmitting code configured ... fourth receiving code configured ... third transmitting code configured" in claims 10, 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2, 5-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US-20210136177-A1) hereinafter Hall in view of Li et al. (US-20200404069-A1) hereinafter Li.
Regarding claim 10, Hall discloses:
A device for managing capabilities of a network ([0059] edge enabler server receives various resource parameters from edge application servers that may indicate compute capabilities available on edge application servers)), the device comprising: 
at least one memory configured to store program code ([0139] memory); and 
at least one processor configured to read the program code and operate as instructed by the program code ([0139] processor, e.g. for executing steps), the program code including: 
first receiving code configured to cause the at least one processor to receive a capability request for capabilities of an edge data network (EDN) ([0059] edge enabler server may provision configuration information and resource parameters to UEs [0075] e.g. responsive to a request message sent from edge enabler client for available edge application servers that may include parameters, so that edge enabler server sends a response message that include edge application server parameters that further define capabilities of each edge application server); 
determining code configured to cause the at least one processor to determine the capabilities of the EDN ([0075] edge enabler server sends a response message that include edge application server parameters that further define (i.e. determine) capabilities of each edge application server); 
first transmitting code configured to cause the at least one processor to transmit a capability response based on the determined capabilities ([0075] sends a response message that include edge application server parameters that further define capabilities of each edge application server); 
([0077-78] edge enabler client selects edge application server (i.e. requests application server to establish a connection and exchange application data traffic) and establishes a connection and exchanges application data traffic); 
establishing code configured to cause the at least one processor to establish a session according to the processing workflow request ([0077-0078] edge enabler client selects edge application server and establishes a connection and exchanges application data traffic).  
Hall does not explicitly disclose:
a media streaming network;
a capability request for media streaming capabilities of the EDN;
determine the media streaming capabilities of the EDN;
transmit a capability response based on the determined media streaming capabilities;
receive a media processing workflow request based on the capability response;
establish a media streaming session according to the media processing workflow request;
streaming code configured to cause the at least one processor to stream media content based on the media streaming session.
However, Li discloses:
a media streaming network ([0075] edge servers support content delivery services);
a capability request for media streaming capabilities of the EDN ([0030] computing offloading service discovery and establishment procedures between UE and edge server [0043] other related computing capabilities [0075] e.g. edge servers support content delivery services [FIG. 7] Service/Capability Discovery);
media streaming capabilities of the EDN ([FIG. 7] [0043] BS provides its capabilities supporting workload migration capabilities and other related computing capabilities (i.e. must determine to provide the capabilities) [0075] e.g. edge server support content delivery services);
transmit a capability response based on the determined media streaming capabilities ([0075] edge server support content delivery services [0043] BS provides its capabilities supporting workload migration and/or other related computing capabilities (i.e. capability response));
receive a media processing workflow request based on the capability response ([0075] computational offloading involves offloading computational tasks, workloads, applications and/or services to the edge servers from the servers 1050 e.g. content delivery, where edge servers provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (i.e. workflow request, e.g. subscribe to content delivery service));
establish a media streaming session according to the media processing workflow request ([0163] achieve efficient service delivery through the reduced end-to-end latency and load on the transport network [0075] e.g. content delivery, wherein content delivery from services hosted close to UE access point through the transport network requires establishing a media session);
streaming code configured to cause the at least one processor to stream media content based on the media streaming session ([0163] network operator and third party services may be hosted close to the UE access point of attachment to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network [0075] e.g. content delivery (i.e. streaming content)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have utilized an edge data network and capability discovery in a media streaming network so as to stream media content based on 
Regarding claim 11, Hall-Li disclose: 
The device of claim 10, set forth above, wherein 
Hall discloses:
the capabilities relate to at least one of available hardware resources ([0066] CPU, GPU, memory, storage, etc.), environmental characteristics of the EDN, a current throughput of an edge server associated with the EDN ([0075] estimated achievable connection bandwidth, e.g. kBps), an current delay range of the edge server ([0075] latency), available media processing function libraries, functional descriptions of one or more functions, and characteristics of the one or more functions.  
Hall does not explicitly disclose:
media streaming capabilities.
However, Li discloses:
media streaming capabilities ([FIG. 7] [0043] BS provides its capabilities supporting workload migration capabilities and other related computing capabilities [0075] e.g. edge server support content delivery services).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have provided media streaming capabilities. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Regarding claim 14, Hall-Li disclose:

Hall discloses:
the capability request is received by an edge configuration server (ECS) from application provider (AP) ([0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Hall does not explicitly disclose:
the capability request is received from media streaming application provider (AP).
However, Li discloses:
the capability request is received from media streaming application provider (AP) ([0030] computing offloading service discovery and establishment procedures between UE and edge server, e.g. at application layer [0043] other related computing capabilities [0075] e.g. edge servers support content delivery services, e.g. for a device application or client application operating in a UE (i.e. media streaming application provider) [FIG. 7] Service/Capability Discovery).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have transmitted a capability request from a media streaming application provider of a client device. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Regarding claim 15, Hall-Li disclose:
The device of claim 14, set forth above, wherein 
Hall discloses:
([0075] edge enabler server sends a response message that include edge application server parameters that further define (i.e. determine) capabilities of each edge application server) comprises: 
55second transmitting code configured to cause the at least one processor to transmit, from the ECS to the AP ([0063] edge data network configuration server provides an interface between multiple edge data networks and UEs [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)), a list of a plurality of edge enabler servers (EES) ([0063] may provision configuration information of edge enabler server to edge enabler client [0072] e.g. multiple edge enabler servers); 
fourth receiving code configured to cause the at least one processor to receive, by the ECS from the AP, a registration request for an EES from among the plurality of EESs ([0069] edge enabler server may use EDGE-6 to register information associated with edge enabler server with edge data network configuration server [0063] edge data network configuration server may provision configuration information of edge enabler server to edge enabler client [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)); and 
third transmitting code configured to cause the at least one processor to transmit, from the EES to the AP, a list of a plurality of edge application servers (EAS) including the capabilities ([0059] edge enabler server may provision configuration information and resource parameters to UEs and facilitating discovery of edge application servers by UEs [0077] to select one of edge application servers based on capabilities from available edge application servers (i.e. multiple, a list) [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Hall does not explicitly disclose:
the determining of the media streaming capabilities comprises:
third transmitting code configured to cause the at least one processor to transmit the media streaming capabilities.
However, Li discloses:
the determining of the media streaming capabilities ([FIG. 7] [0043] BS provides its capabilities supporting workload migration capabilities and other related computing capabilities (i.e. must determine to provide the capabilities) [0075] e.g. edge server support content delivery services) comprises:
third transmitting code configured to cause the at least one processor to transmit the media streaming capabilities ([0075] edge server support content delivery services [0043] BS provides its capabilities supporting workload migration and/or other related computing capabilities (i.e. capability response)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have transmitted media streaming capabilities. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Regarding claim 16, Hall-Li disclose: 

Hall discloses:
the processing workflow request is transmitted from the AP to an EAS from among the plurality of EASs based on the list of the plurality of EASs  ([0077] edge enabler client selects (i.e. from response set forth above) edge application server and establishes a connection and exchanges application data traffic).  
Hall does not explicitly disclose:
the media processing workflow request is transmitted from the AP to an EAS.
However, Li discloses:
the media processing workflow request is transmitted from the AP to an EAS ([0163] network operator and third party services may be hosted close to the UE access point of attachment to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network [0075] computational offloading involves offloading computational tasks, workloads, applications and/or services to the edge servers from the servers 1050 e.g. content delivery, where edge servers provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (i.e. workflow request, e.g. subscribe to content delivery service)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have transmitted a media processing workflow to an EAS. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Regarding claim 17, Hall-Li disclose: 

Hall discloses:
the list of the plurality of EASs is transmitted to the AP through an edge discovery function (EDF) ([0059] edge enabler server may provision configuration information and resource parameters to UEs and facilitating discovery of edge application servers by UEs (i.e. edge discovery function) [0077] to select one of edge application servers based on capabilities from available edge application servers (i.e. multiple, a list) [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).  
Regarding claim 18, Hall-li disclose: 
The device of claim 17, set forth above, wherein 
Hall discloses:
the EDF is included in the AP ([0062] edge enabler client may discover one of edge application servers [0073-0074] UE may offload data generated by application client to edge application server and edge enabler client may issue a request message to edge data network configuration server, e.g. to identify available edge data networks that are within a geographic area of the UE [0111] edge enabler client may be implemented within application client (i.e. application provider)).
Regarding claims 1-2, 5-9 and 19-20, they do not further define nor teach over the limitations of claims 10-11 and 14-18, therefore, claims 1-2, 5-9 and 19-20 are rejected for at least the same reasons set forth above as in claims 10-11 and 14-18.
Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Li in view of PALANIAPPAN et al. (US-20190373443-A1) hereinafter Palaniappan.

The device of claim 10, set forth above, wherein 
Hall discloses:
the first receiving code further comprises third receiving code configured to cause the at least one processor to receive, by an edge application server (EAS) ([0062] edge enabler client may discover one of edge application servers [0073] discover resources that are available on the edge application servers, e.g. whether resources meet requirements of application client and which edge application servers are available (i.e. client discovers EAS; i.e. discovery function from client to EAS)), a first capability request from a handler of a client device ([0059] edge enabler server may provision configuration information and resource parameters to UEs [0062] edge enabler client may discover one of edge application servers [0075] e.g. responsive to a request message sent from edge enabler client (i.e. handler of a client device) for available edge application servers that may include parameters, so that edge enabler server sends a response message that include edge application server parameters that further define capabilities of each edge application server), and 
Hall does not explicitly disclose:
a first capability request from a media streaming handler of a client device,
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS, a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS.  
However Li discloses:
a first capability request from a media streaming handler of a client device ([0030] computing offloading service discovery and establishment procedures between UE and edge server, e.g. at application layer [0043] other related computing capabilities [0075] e.g. edge servers support content delivery services, e.g. for a device application or client application operating in a UE (i.e. media streaming handler) [FIG. 7] Service/Capability Discovery),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall in view of Li to have transmitted a capability request from a media streaming handler of a client device. One of ordinary skill in the art would have been motivated to do so to provide a distributed computing environment for application and service hosting, and also provide processing resources so that data and/or content can be processed in close proximity to subscribers (Li, [0075]).
Hall-Li do not explicitly disclose:
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS, a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS.
However, Palaniappan discloses:
wherein the determining code further comprises second transmitting code configured to cause the at least one processor to transmit, by the EAS ([FIG. 1B] cloud server 116 comprising edge servers 106a-106n [0048] supporting services where some services support by the cloud server may be supported by the edge server), a second capability request to at least one of a media streaming application function or a media streaming application server included in the EAS ([0099] cloud server analyzes parameters received from the enablement module and determine the application from the one or more applications for the services, e.g. to recommend the determined application [0052] if an edge server provider does not follow ETSI standards, then the cloud server can also provide recommendations [0047] e.g. video streaming related application).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Li in view of Palaniappan to have sent a 
Regarding claim 3, it does not further define nor teach over the limitations of claim 12, therefore, claim 3 is rejected for at least the same reasons set forth above as in claim 12.
Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall-Li-Palaniappan in view of LI et al. (US-20210219268-A1) hereinafter Li(2).
Regarding claim 13, Hall-Li-Palaniappan disclose: 
The device of claim 12, set forth above, wherein 
Hall-Li do not explicitly disclose:
the first capability request is transmitted using an edge application programming interface (API), and the second capability request is transmitted using a media streaming API.  
However, Palaniappan discloses:
the first capability request is transmitted using an edge application programming interface (API) ([0053] UE may determine available services running on the edge server using a well defined Application Programming Interface (API)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Li in view of Palaniappan to have transmitted a capability request via an API. One of ordinary skill in the art would have been motivated to do so to have a UE determine available services running on the edge server using an API (Palaniappan, [0053]).
Hall-Li-Palaniappan do not explicitly disclose:
the second capability request is transmitted using a media streaming API.

the second capability request is transmitted using a media streaming API ([0089] NEF ([0079] network exposure function) exposes capabilities and services in the 5G core network to Application Functions via API interface [0042] e.g. video streaming).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hall-Li-Palaniappan in view of Li(2) to have transmitted a capability request using a media streaming API. One of ordinary skill in the art would have been motivated to do so to expose capabilities and services in the 5G core network to Application Functions via API (Li(2), [0089]).
Regarding claim 4, it does not further define nor teach over the limitations of claim 13, therefore, claim 4 is rejected for at least the same reasons set forth above as in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
"3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; 5G Media Streaming (5GMS); General description and architecture (Release 16)", 3GPP TS 26.501 V16.3.1, March 2020, 63 pages;
"3rd Generation Partnership project; Technical Specification Group Services and System Aspects; Architecture for enabling Edge Applications; (Release 17)", 3GPP TS 23.558 V0.2.0, April 2020, 55 pages;
Cholas et al. (US-20080112405-A1) METHODS AND APPARATUS FOR PREMISES CONTENT DISTRIBUTION;
Patel et al. (US-20110090898-A1) METHOHDS AND APPARATUS FOR ENABLING MEDIA FUNCTIONALITY IN A CONTENT-BASED NETWORK;
Kondur et al. (US-8806031-B1) SYSTEMS AND METHODS FOR AUTOMATICALLY DETECTING NETWORK ELEMENTS;
SHINDE et al. (US-20190098091-A1) EDGE SIDE DYNAMIC RESPONSE WITH CONTEXT PROPAGATION FOR IOT;
HONG (US-20200137642-A1) METHOD FOR IMPLEMENTING EDGE COMPUTING OF NETWORK AND DECIVE THEREOF;
Casey et al. (US-20210136178-A1) PREDICTIVE RESOURCE ALLOCATION IN AN EDGE COMPUTING NETWORK UTILIZING GEOLOCATION FOR ORCHESTRATON;
YOON et al. (US-20210243264-A1) METHOD AND APPARATUS FOR PROVIDING EDGE COMPUTING SERVICES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453